Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Non-Final Office Action based on application 16/646637 filed 03/12/2020.     
Claims 1-20 have been examined and fully considered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition ofmatter, or any new and useful improvement thereof, may obtain a patent therefor, subject to theconditions and requirements of this title.
1. The claimed invention of Claims 1 and those dependent therefrom are directed to non-statutory subject matter. 
The invention of instant claim 1 and those dependent therefrom are drawn towards a method of monitoring and prognosis. As instantly claimed, however, the only real concrete method step claimed in determining the level of pro ADM or PCT and then associating it with the likelihood a patient will have an adverse event. As claimed, there is not specificity of measurement/detection, or treatment, leaving the claims, as instantly claimed, to merely recite recognition of a natural correlation(level of claimed biomaker= a likelihood of an adverse event occuring), and applying this recognized correlation without any specifics on how one of ordinary skill would do this. Therefore, the claimed 
See in re Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. __,132 S.Ct. 1289, 101 USPQ2d 1961 (2012) (Mayo). Also, process claims that aredirected to abstract ideas, such as the claims in Bilski v. Kappos & MPEP § 2106.01. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


1. Claims  1-20 are rejected under 35 U.S.C. 103 as being obvious over STRUCK in US 20130302841 in view of BERGMANN in US 20170010286.   
	With respect to Claims 1, STRUCK et al. teach of the determination of the level of marker peptides in a sample derived from a bodily fluid of a subject presenting to the emergency department with non-specific complaints(abstract). STRUCK et al. further teach of a method for the risk assessment or the prognosis of an outcome or the stratification of patients with non-specific complaints, [0010] the method comprising the steps of: [0011] providing a sample from a bodily fluid from said patient, [0012] determining in the sample the level of a marker peptide selected from the group of proANP, proBNP, proAVP, proADM, proET-1, PCT, PRX-4 or fragments thereof 
	BERGMANN et al. however teach of Determining the level of proADM and/or fragments thereof having at least 6 amino acids in a bodily fluid of said subject Correlating said level with the need of said patient for fluid resuscitation or administration of a vasopressor wherein said patient is identified as having such a need if the level of proADM and/or fragments thereof having at least 6 amino acids in the bodily fluid of said subject is above a threshold(abstract). BERGMANN et al. further teach of the patient being critically ill(paragraph 0090). It would have been obvious to one of ordinary skill in the art to use the patient population of BERGMANN in the method of STRUCK due to the known association of the ADM compounds with pathological states and the need to find better measured for diseased/critically ill patients(BERGMANN, paragraph 0008).
	With respect to Claim 2, BERGMANN et al. teach of treatment and sampling in the claimed time-frames(0170).
	With respect to Claim 3, STRUCK et al. teach of the patient having heart or other organ failure and sepsis (table I).
With respect to Claim 4, STRUCK et al. teach of the adverse event being death (paragraph 0009).

With respect to Claim 6, STRUCK et al. teach of the sample being blood or plasma or serum (paragraphs 0073-0075).
With respect to Claim 7, STRUCK et al. teach of the determination of levels of MR-proADM (paragraph 0030).
With respect to Claim 8 & 10, STRUCK et al. teach that the low severity level inidicators for proADM are below 3nmol/l(paragraph 005) and the high severity levels of it are above 3nmol/l(paragraph 0065).
With respect to Claim 9, STRUCK et al. teach of determination of discharge decisions by the analyses (paragraph 0047, 0081).
With respect to Claim 11-12, & 15-16, 17-18, STRUCK et al. teach of the determination of the sample level of a marker peptide selected from the group of proANP, proBNP, proAVP, proADM, proET-1, & PCT (abstract). BERGMANN et al. teach of treatment and sampling multiple samples in the claimed time-frames (0170). BERGMANN et al. also teach of using control samples(paragraph 0056). It would be obvious that a second high measured level indicates an adverse event might occur since STRUCK et al. teach that lower levels of markers indicate less likelihood of this.
	With respect to Claims 13-14, STRUCK et al. teach of the predetermined threshold level of the marker peptide PCT is between 0.02 ng/mL and 0.5 ng/mL, more preferably between 0.02 ng/mL and 0.25 ng/mL, even more preferred between 0.02 ng/mL and 0.1 ng/mL, even more preferred between 0.02 ng/mL and 0.06 ng/mL, most preferred between 0.02 ng/mL and (below) 0.05 ng/mL. In a preferred embodiment the 
	With respect to Claim 19, see rejections of claims 13-14 & 11-12, & 15-16, 17-18.
With respect to Claim 20, see Claim 19 rejection. Also STRECK et al. teach of reference data(0080-0081 & other places) and detection reagents(paragraph 0070-0071). It would have been obvious to one of ordinary skill to include all necessary components in a kit due to ease of use.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is303-297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 5712701254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797